Case 2:20-cv-00769-CJC-GJS Document 75 Filed 01/27/21 Page 1 of 16 Page ID #:581




  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 10

 11
      GARY GIBSON, individually and on            Case No. 2:20-cv-00769-CJC(GJSx)
 12   behalf of all others similarly situated,
                                                  CLASS ACTION
 13                   Plaintiff,
                         vs.                      STIPULATED PROTECTIVE ORDER1
 14

 15   JAGUAR LAND ROVER NORTH
      AMERICA, LLC, and DOES 1 through
 16   10, inclusive,

 17                 Defendants.

 18

 19
      1.    A. PURPOSES AND LIMITATIONS
 20
            Discovery in this action is likely to involve production of confidential,
 21
      proprietary or private information for which special protection from public
 22
      disclosure and from use for any purpose other than prosecuting this litigation may
 23
      be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 24
      enter the following Stipulated Protective Order. The parties acknowledge that this
 25
      Order does not confer blanket protections on all disclosures or responses to
 26

 27   1
       This Stipulated Protective Order is substantially based on the model protective
 28   order provided under Magistrate Judge Gail J. Standish’s Procedures.
Case 2:20-cv-00769-CJC-GJS Document 75 Filed 01/27/21 Page 2 of 16 Page ID #:582




  1   discovery and that the protection it affords from public disclosure and use extends
  2   only to the limited information or items that are entitled to confidential treatment
  3   under the applicable legal principles.
  4         B. GOOD CAUSE STATEMENT
  5         This action is likely to involve trade secrets and other valuable research,
  6   development, commercial, financial, technical and/or proprietary information for
  7   which special protection from public disclosure and from use for any purpose other
  8   than prosecution or defense of this action is warranted. Such confidential and
  9   proprietary materials and information consist of, among other things, confidential
 10   submissions to the California Air Resources Board (“CARB”) regarding strategies
 11   for onboard diagnostics, regulatory compliance, and other technical issues. The
 12   automotive industry is highly competitive, and these submissions are routinely kept
 13   confidential by automotive companies and by CARB (at the companies’ request) to
 14   prevent competitive disadvantage. Other examples of confidential and proprietary
 15   information include confidential business or financial information, information
 16   regarding confidential business practices, or other confidential research,
 17   development, or commercial or customer information (including information
 18   implicating privacy rights of third parties), information otherwise generally
 19   unavailable to the public, or which may be privileged or otherwise protected from
 20   disclosure under state or federal statutes, court rules, case decisions, or common
 21   law. Accordingly, to expedite the flow of information, to facilitate the prompt
 22   resolution of disputes over confidentiality of discovery materials, to adequately
 23   protect information the parties are entitled to keep confidential, to ensure that the
 24   parties are permitted reasonable necessary uses of such material in preparation for
 25   and in the conduct of trial, to address their handling at the end of the litigation, and
 26   serve the ends of justice, a protective order for such information is justified in this
 27   matter. It is the intent of the parties that information will not be designated as
 28   confidential for tactical reasons and that nothing be so designated without a good
                                                  2
Case 2:20-cv-00769-CJC-GJS Document 75 Filed 01/27/21 Page 3 of 16 Page ID #:583




  1   faith belief that it has been maintained in a confidential, non-public manner, and
  2   there is good cause why it should not be part of the public record of this case.
  3

  4         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
  5         The parties further acknowledge, as set forth in Section 12.3, below, that this
  6   Stipulated Protective Order does not entitle them to file confidential information
  7   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  8   and the standards that will be applied when a party seeks permission from the court
  9   to file material under seal.
 10         There is a strong presumption that the public has a right of access to judicial
 11   proceedings and records in civil cases. In connection with non-dispositive motions,
 12   good cause must be shown to support a filing under seal. See Kamakana v. City and
 13   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 14   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 15   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 16   require good cause showing), and a specific showing of good cause or compelling
 17   reasons with proper evidentiary support and legal justification, must be made with
 18   respect to Protected Material that a party seeks to file under seal. The parties’ mere
 19   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 20   without the submission of competent evidence by declaration, establishing that the
 21   material sought to be filed under seal qualifies as confidential, privileged, or
 22   otherwise protectable—constitute good cause.
 23         Further, if a party requests sealing related to a dispositive motion or trial, then
 24   compelling reasons, not only good cause, for the sealing must be shown, and the
 25   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 26   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 27   each item or type of information, document, or thing sought to be filed or introduced
 28   under seal in connection with a dispositive motion or trial, the party seeking
                                                  3
Case 2:20-cv-00769-CJC-GJS Document 75 Filed 01/27/21 Page 4 of 16 Page ID #:584




  1   protection must articulate compelling reasons, supported by specific facts and legal
  2   justification, for the requested sealing order. Again, competent evidence supporting
  3   the application to file documents under seal must be provided by declaration.
  4          Any document that is not confidential, privileged, or otherwise protectable in
  5   its entirety will not be filed under seal if the confidential portions can be redacted.
  6   If documents can be redacted, then a redacted version for public viewing, omitting
  7   only the confidential, privileged, or otherwise protectable portions of the document,
  8   shall be filed. Any application that seeks to file documents under seal in their
  9   entirety should include an explanation of why redaction is not feasible.
 10   2.     DEFINITIONS
 11          2.1    Action: this pending federal lawsuit.
 12          2.2    Challenging Party: a Party or Non-Party that challenges the
 13   designation of information or items under this Order.
 14          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 15   how it is generated, stored or maintained) or tangible things that qualify for
 16   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 17   the Good Cause Statement.
 18          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 19   their support staff).
 20          2.5    Designating Party: a Party or Non-Party that designates information or
 21   items that it produces in disclosures or in responses to discovery as
 22   “CONFIDENTIAL.”
 23          2.6    Disclosure or Discovery Material: all items or information, regardless
 24   of the medium or manner in which it is generated, stored, or maintained (including,
 25   among other things, testimony, transcripts, and tangible things), that are produced or
 26   generated in disclosures or responses to discovery in this matter.
 27          2.7    Expert: a person with specialized knowledge or experience in a matter
 28   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                  4
Case 2:20-cv-00769-CJC-GJS Document 75 Filed 01/27/21 Page 5 of 16 Page ID #:585




  1   an expert witness or as a consultant in this Action. If a Party intends to retain an
  2   Expert who (1) is a past or current employee of a Party or of a Party’s competitor or
  3   (2) at the time of retention, is anticipated to become an employee of a Party or of a
  4   Party’s competitor, the retaining Party shall first disclose the identity (name and
  5   current and anticipated employer) of the proposed Expert and provide the other
  6   Party seven (7) days to object before disclosing any Protected Material.
  7         2.8    House Counsel: attorneys who are employees of a party to this Action.
  8   House Counsel does not include Outside Counsel of Record or any other outside
  9   counsel.
 10         2.9    Non-Party: any natural person, partnership, corporation, association or
 11   other legal entity not named as a Party to this action.
 12         2.10 Outside Counsel of Record: attorneys who are not employees of a
 13   party to this Action but are retained to represent or advise a party to this Action and
 14   have appeared in this Action on behalf of that party or are affiliated with a law firm
 15   that has appeared on behalf of that party, and includes support staff.
 16         2.11 Party: any party to this Action, including all of its officers, directors,
 17   employees, consultants, retained experts, and Outside Counsel of Record (and their
 18   support staffs).
 19         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 20   Discovery Material in this Action.
 21         2.13 Professional Vendors: persons or entities that provide litigation
 22   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 23   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 24   and their employees and subcontractors.
 25         2.14 Protected Material: any Disclosure or Discovery Material that is
 26   designated as “CONFIDENTIAL.”
 27         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 28   Material from a Producing Party.
                                                 5
Case 2:20-cv-00769-CJC-GJS Document 75 Filed 01/27/21 Page 6 of 16 Page ID #:586




  1
      3.    SCOPE
            The protections conferred by this Stipulation and Order cover not only
  2
      Protected Material (as defined above), but also (1) any information copied or
  3
      extracted from Protected Material; (2) all copies, excerpts, summaries, or
  4
      compilations of Protected Material; and (3) any testimony, conversations, or
  5
      presentations by Parties or their Counsel that might reveal Protected Material.
  6
            Any use of Protected Material at trial shall be governed by the orders of the
  7
      trial judge. This Order does not govern the use of Protected Material at trial.
  8
      4.    DURATION
  9
            FINAL DISPOSITION of the action is defined as the conclusion of any
 10
      appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
 11
      has run. Except as set forth below, the terms of this protective order apply through
 12
      FINAL DISPOSITION of the action. The parties may stipulate that the they will be
 13
      contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
 14
      but will have to file a separate action for enforcement of the agreement once all
 15
      proceedings in this case are complete.
 16
            Once a case proceeds to trial, information that was designated as
 17
      CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 18
      as an exhibit at trial becomes public and will be presumptively available to all
 19
      members of the public, including the press, unless compelling reasons supported by
 20
      specific factual findings to proceed otherwise are made to the trial judge in advance
 21
      of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 22
      showing for sealing documents produced in discovery from “compelling reasons”
 23
      standard when merits-related documents are part of court record). Accordingly, for
 24
      such materials, the terms of this protective order do not extend beyond the
 25
      commencement of the trial.
 26
      5.    DESIGNATING PROTECTED MATERIAL
 27
            5.1    Exercise of Restraint and Care in Designating Material for Protection.
 28
                                                 6
Case 2:20-cv-00769-CJC-GJS Document 75 Filed 01/27/21 Page 7 of 16 Page ID #:587




  1   Each Party or Non-Party that designates information or items for protection under
  2   this Order must take care to limit any such designation to specific material that
  3   qualifies under the appropriate standards. The Designating Party must designate for
  4   protection only those parts of material, documents, items or oral or written
  5   communications that qualify so that other portions of the material, documents, items
  6   or communications for which protection is not warranted are not swept unjustifiably
  7   within the ambit of this Order.
  8         Mass, indiscriminate or routinized designations are prohibited. Designations
  9   that are shown to be clearly unjustified or that have been made for an improper
 10   purpose (e.g., to unnecessarily encumber the case development process or to impose
 11   unnecessary expenses and burdens on other parties) may expose the Designating
 12   Party to sanctions.
 13         If it comes to a Designating Party’s attention that information or items that it
 14   designated for protection do not qualify for protection, that Designating Party must
 15   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 16         5.2      Manner and Timing of Designations. Except as otherwise provided in
 17   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 18   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 19   under this Order must be clearly so designated before the material is disclosed or
 20   produced.
 21         Designation in conformity with this Order requires:
 22               (a) for information in documentary form (e.g., paper or electronic
 23   documents, but excluding transcripts of depositions or other pretrial or trial
 24   proceedings), that the Producing Party affix at a minimum, the legend
 25   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 26   contains protected material. If only a portion of the material on a page qualifies for
 27   protection, the Producing Party also must clearly identify the protected portion(s)
 28   (e.g., by making appropriate markings in the margins).
                                                  7
Case 2:20-cv-00769-CJC-GJS Document 75 Filed 01/27/21 Page 8 of 16 Page ID #:588




  1         A Party or Non-Party that makes original documents available for inspection
  2   need not designate them for protection until after the inspecting Party has indicated
  3   which documents it would like copied and produced. During the inspection and
  4   before the designation, all of the material made available for inspection shall be
  5   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  6   documents it wants copied and produced, the Producing Party must determine which
  7   documents, or portions thereof, qualify for protection under this Order. Then,
  8   before producing the specified documents, the Producing Party must affix the
  9   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 10   portion of the material on a page qualifies for protection, the Producing Party also
 11   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 12   in the margins).
 13             (b) for testimony given in depositions that the Designating Party (1)
 14   identifies the Disclosure or Discovery Material on the record, before the close of the
 15   deposition all protected testimony or (2) invokes on the record (before the
 16   deposition is concluded) a right to identify the specific portions of the testimony as
 17   to which protection is sought within 15 days following receipt of the deposition
 18   transcript. Any transcript that is prepared before the expiration of the period for
 19   designation shall be treated during that period as if it had been designated
 20   “CONFIDENTIALITY” in its entirety unless otherwise agreed. After the expiration
 21   of that period, the transcript shall be treated only as actually designated.
 22             (c) for information produced in some form other than documentary and
 23   for any other tangible items, that the Producing Party affix in a prominent place on
 24   the exterior of the container or containers in which the information is stored the
 25   legend “CONFIDENTIAL.” If only a portion or portions of the information
 26   warrants protection, the Producing Party, to the extent practicable, shall identify the
 27   protected portion(s).
 28             (d) In the case of personally identifying information or information of a
                                                  8
Case 2:20-cv-00769-CJC-GJS Document 75 Filed 01/27/21 Page 9 of 16 Page ID #:589




  1   uniquely personal nature, including but not limited to, Social Security Numbers;
  2   driver’s license or other identification numbers; personal financial information such
  3   as tax information, bank account numbers, and credit card numbers; insurance claim
  4   numbers; insurance policy numbers; personal email addresses or other contact
  5   information; and any other information protected by data privacy and other rules and
  6   regulations, any Producing Party may redact or pseudonymize documents and things
  7   it produces that it claims is protected personal information.
  8         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  9   failure to designate qualified information or items does not, standing alone, waive
 10   the Designating Party’s right to secure protection under this Order for such material.
 11   Upon timely correction of a designation, the Receiving Party must make reasonable
 12   efforts to assure that the material is treated in accordance with the provisions of this
 13   Order.
 14   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 15         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 16   designation of confidentiality at any time that is consistent with the Court’s
 17   Scheduling Order.
 18         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 19   resolution process under Local Rule 37.1 et seq., except that the requirement to meet
 20   in person is waived, and the Designating Party must confer with counsel for the
 21   Challenging Party within seven (not ten) days after the Challenging Party serves a
 22   letter requesting such conference.
 23         6.3    If the Parties cannot resolve a challenge without court intervention, the
 24   Parties shall adhere to Magistrate Judge Standish’s procedures for filing discovery
 25   motions.
 26         The burden of persuasion in any such challenge proceeding shall be on the
 27   Designating Party. Frivolous challenges, and those made for an improper purpose
 28   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                 9
Case 2:20-cv-00769-CJC-GJS Document 75 Filed 01/27/21 Page 10 of 16 Page ID #:590




   1   expose the Challenging Party to sanctions. Unless the Designating Party has waived
   2   or withdrawn the confidentiality designation, all parties shall continue to afford the
   3   material in question the level of protection to which it is entitled under the
   4   Producing Party’s designation until the Court rules on the challenge.
   5   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   6         7.1      Basic Principles. A Receiving Party may use Protected Material that is
   7   disclosed or produced by another Party or by a Non-Party in connection with this
   8   Action only for prosecuting, defending or attempting to settle this Action. Such
   9   Protected Material may be disclosed only to the categories of persons and under the
  10   conditions described in this Order. When the Action has been terminated, a
  11   Receiving Party must comply with the provisions of section 13 below (FINAL
  12   DISPOSITION).
  13         Protected Material must be stored and maintained by a Receiving Party at a
  14   location and in a secure manner that ensures that access is limited to the persons
  15   authorized under this Order.
  16         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  17   otherwise ordered by the court or permitted in writing by the Designating Party, a
  18   Receiving Party may disclose any information or item designated
  19   “CONFIDENTIAL” only to:
  20               (a) Counsel retained or employed by the Parties, and their respective
  21   employees and administrative support personnel (including those persons and firms
  22   engaged in the copying or organization or conversion of documents from or to
  23   electronic media) retained by counsel;
  24               (b) the officers, directors, and employees (including House Counsel) of
  25   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  26               (c) Experts (as defined in this Order) of the Receiving Party to whom
  27   disclosure is reasonably necessary for this Action and who have signed the
  28   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                  10
Case 2:20-cv-00769-CJC-GJS Document 75 Filed 01/27/21 Page 11 of 16 Page ID #:591




   1             (d) the court and its personnel;
   2             (e) court reporters and their staff;
   3             (f) professional jury or trial consultants, mock jurors, and Professional
   4   Vendors to whom disclosure is reasonably necessary for this Action and who have
   5   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   6             (g) the author or recipient of a document containing the information or a
   7   custodian or other person who otherwise possessed or knew the information;
   8             (h) during their depositions, witnesses, and attorneys for witnesses, in the
   9   Action to whom disclosure is reasonably necessary and who have signed the
  10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  11   agreed by the Designating Party or ordered by the court. Pages of transcribed
  12   deposition testimony or exhibits to depositions that reveal Protected Material may
  13   be separately bound by the court reporter and may not be disclosed to anyone except
  14   as permitted under this Stipulated Protective Order; and
  15             (i) any mediator or settlement officer, and their supporting personnel,
  16   mutually agreed upon by any of the parties engaged in settlement discussions.
  17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  18         IN OTHER LITIGATION
  19         If a Party is served with a subpoena or a court order issued in other litigation
  20   that compels disclosure of any information or items designated in this Action as
  21   “CONFIDENTIAL,” that Party must:
  22             (a) promptly notify in writing the Designating Party. Such notification
  23   shall include a copy of the subpoena or court order;
  24             (b) promptly notify in writing the party who caused the subpoena or order
  25   to issue in the other litigation that some or all of the material covered by the
  26   subpoena or order is subject to this Protective Order. Such notification shall include
  27   a copy of this Stipulated Protective Order; and
  28             (c) cooperate with respect to all reasonable procedures sought to be
                                                    11
Case 2:20-cv-00769-CJC-GJS Document 75 Filed 01/27/21 Page 12 of 16 Page ID #:592




   1   pursued by the Designating Party whose Protected Material may be affected.
   2         If the Designating Party timely seeks a protective order, the Party served with
   3   the subpoena or court order shall not produce any information designated in this
   4   action as “CONFIDENTIAL” before a determination by the court from which the
   5   subpoena or order issued, unless the Party has obtained the Designating Party’s
   6   permission. The Designating Party shall bear the burden and expense of seeking
   7   protection in that court of its confidential material and nothing in these provisions
   8   should be construed as authorizing or encouraging a Receiving Party in this Action
   9   to disobey a lawful directive from another court.
  10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  11         PRODUCED IN THIS LITIGATION
  12             (a) The terms of this Order are applicable to information produced by a
  13   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  14   produced by Non-Parties in connection with this litigation is protected by the
  15   remedies and relief provided by this Order. Nothing in these provisions should be
  16   construed as prohibiting a Non-Party from seeking additional protections.
  17             (b) In the event that a Party is required, by a valid discovery request, to
  18   produce a Non-Party’s confidential information in its possession, and the Party is
  19   subject to an agreement with the Non-Party not to produce the Non-Party’s
  20   confidential information, then the Party shall:
  21                (1) promptly notify in writing the Requesting Party and the Non-Party
  22   that some or all of the information requested is subject to a confidentiality
  23   agreement with a Non-Party;
  24                (2) promptly provide the Non-Party with a copy of the Stipulated
  25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  26   specific description of the information requested; and
  27                (3) make the information requested available for inspection by the
  28   Non-Party, if requested.
                                                 12
Case 2:20-cv-00769-CJC-GJS Document 75 Filed 01/27/21 Page 13 of 16 Page ID #:593




   1             (c) If the Non-Party fails to seek a protective order from this court within
   2   14 days of receiving the notice and accompanying information, the Receiving Party
   3   may produce the Non-Party’s confidential information responsive to the discovery
   4   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   5   not produce any information in its possession or control that is subject to the
   6   confidentiality agreement with the Non-Party before a determination by the court.
   7   Absent a court order to the contrary, the Non-Party shall bear the burden and
   8   expense of seeking protection in this court of its Protected Material.
   9   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  11   Protected Material to any person or in any circumstance not authorized under this
  12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  13   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  14   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  15   persons to whom unauthorized disclosures were made of all the terms of this Order,
  16   and (d) request such person or persons to execute the “Acknowledgment and
  17   Agreement to Be Bound” that is attached hereto as Exhibit A.
  18   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  19         PROTECTED MATERIAL
  20         When a Producing Party gives notice to Receiving Parties that certain
  21   inadvertently produced material is subject to a claim of privilege or other protection,
  22   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  23   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  24   procedure may be established in an e-discovery order that provides for production
  25   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  26   (e), the Parties agree that inadvertent production of Disclosure or Discovery
  27   Material that a Party contends is otherwise subject to a privilege or other protection
  28   shall not constitute a waiver of the privilege or other protection in this action and
                                                  13
Case 2:20-cv-00769-CJC-GJS Document 75 Filed 01/27/21 Page 14 of 16 Page ID #:594




   1   shall also not constitute a waiver of the privilege or other protection in any other
   2   federal or state proceeding.
   3   12.   MISCELLANEOUS
   4         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   5   person to seek its modification by the Court in the future.
   6         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   7   Protective Order, no Party waives any right it otherwise would have to object to
   8   disclosing or producing any information or item on any ground not addressed in this
   9   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  10   ground to use in evidence of any of the material covered by this Protective Order.
  11         12.3 Filing Protected Material. A Party that seeks to file under seal any
  12   Protected Material must comply with Local Civil Rule 79-5. Protected Material
  13   may only be filed under seal pursuant to a court order authorizing the sealing of the
  14   specific Protected Material at issue. If a Party’s request to file Protected Material
  15   under seal is denied by the court, then the Receiving Party may file the information
  16   in the public record unless otherwise instructed by the court.
  17   13.   FINAL DISPOSITION
  18         After the final disposition of this Action, as defined in paragraph 4, within 60
  19   days of a written request by the Designating Party, each Receiving Party must return
  20   all Protected Material to the Producing Party or destroy such material. As used in
  21   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  22   summaries, and any other format reproducing or capturing any of the Protected
  23   Material. Whether the Protected Material is returned or destroyed, the Receiving
  24   Party must submit a written certification to the Producing Party (and, if not the same
  25   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  26   (by category, where appropriate) all the Protected Material that was returned or
  27   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  28   abstracts, compilations, summaries or any other format reproducing or capturing any
                                                  14
Case 2:20-cv-00769-CJC-GJS Document 75 Filed 01/27/21 Page 15 of 16 Page ID #:595




   1   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   2   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   3   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   4   reports, attorney work product, and consultant and expert work product, even if such
   5   materials contain Protected Material. Any such archival copies that contain or
   6   constitute Protected Material remain subject to this Protective Order as set forth in
   7   Section 4 (DURATION).
   8   14.   VIOLATION
   9         Any violation of this Order may be punished by appropriate measures
  10   including, without limitation, contempt proceedings and/or monetary sanctions.
  11   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  12

  13   DATED: January 27, 2021           /s/ Jordan L. Lurie

  14
             Attorneys for Gary Gibson
  15

  16

  17
       DATED: January 27, 2021           /s/ Bryan A. Reynolds
  18

  19         Attorneys for Jaguar Land Rover North America, LLC

  20
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  21

  22
       DATED: __January 27, 2021_____________
  23

  24
                                                        _______________________________
  25
                                                    H HON. GAIL J. STANDISH
  26                                                  United States Magistrate Judge
  27

  28
                                                   15
Case 2:20-cv-00769-CJC-GJS Document 75 Filed 01/27/21 Page 16 of 16 Page ID #:596




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on [date] in the case of Gary Gibson v. Jaguar Land Rover North America, LLC,
   9   No. 2:20-cv-00769-CJC(GJSx). I agree to comply with and to be bound by all the
  10   terms of this Stipulated Protective Order and I understand and acknowledge that
  11   failure to so comply could expose me to sanctions and punishment in the nature of
  12   contempt. I solemnly promise that I will not disclose in any manner any
  13   information or item that is subject to this Stipulated Protective Order to any person
  14   or entity except in strict compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for enforcing the terms of this Stipulated Protective
  17   Order, even if such enforcement proceedings occur after termination of this action.
  18   I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                  16
